ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Kirby-Smith Machinery, Inc.                 )      ASBCA Nos. 60853, 61153
                                            )
Under Contract No. W56HZV-06-D-O 167        )

APPEARANCES FOR THE APPELLANT:                    John J. Griffin III, Esq.
                                                  Michael A. Furlong, Esq.
                                                   Hartzog Conger Cason & Neville, LLP
                                                   Oklahoma City, OK

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Carol L. Matsunaga, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Carson, CA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 7 March 2018




                                                   minist tive Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals



       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60853, 61153, Appeals of Kirby-Smith
Machinery, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals